Mollison, Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement for decision upon stipulation as follows:
1 — That the merchandise and issues covered by the above-entitled appeal for reappraisement are the same in all material respects as those the subject of United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated herein.
2 — -That on or about the date of exportation to the United States of the merchandise involved herein, such or similar merchandise was freely sold or offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, at prices equal to the entered unit values herein, net packed.
3 — -That the above-entitled appeal may be submitted on this stipulation, the same being limited to the merchandise and the issues as stated above, and abandoned in all other respects.
Accepting the foregoing stipulation as establishing the facts therein recited and upon the entire record before me, and following the decision in the cited case, I find that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values *556of the merchandise involved herein and that such values were the entered unit values, net, packed.
Judgment will issue accordingly.